Citation Nr: 1145958	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-19 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an extension of a temporary total disability evaluation under 38 C.F.R. § 4.30 beyond August 1, 2007, based on a need for convalescence following left knee arthrocopy and partial meniscectomy.

2.  Entitlement to a higher rating for service-connected left knee disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1991, March 1992 to March 1994, and from June 1994 to April 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied entitlement to the benefits sought on appeal.  The appellant appealed these decisions to the Board, and the case was referred to the Board for appellate review.  

The issue of entitlement to an increased rating for service-connected right knee disability has been raised by the record in an April 2009 VA treatment record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  There is no evidence indicating the Veteran had severe postoperative residuals following his left knee arthroscopy with partial meniscectomy such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited after August 1, 2007. 

2.  The Veteran's left knee disability is manifested by complaints of pain and flare-ups consisting of occasional swelling and frequent grinding; it is not shown to be manifested by ankylosis, recurrent subluxation or lateral instability, dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint, flexion limited to 60 degrees or less, extension limited to five degrees or more, genu recurvatum; X-ray studies reveal degenerative changes.

CONCLUSIONS OF LAW

1.  The criteria for extension of the temporary total disability rating for convalescence from left knee arthroscopy with partial meniscectomy beyond August 1, 2007, have not been met.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.30 (2011).

2.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159 , 4.7, 4.71a, Diagnostic Codes 5256-5262 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Board finds that VA's duty to notify was satisfied by letters sent to the Veteran in June 2007, December 2007 and July 2008.  The June 2007 letter, which was sent prior to the initial grant of the temporary 100 percent rating based upon surgical or other treatment necessitating convalescence, addressed the notice requirements regarding a claim for entitlement to a temporary 100 percent rating based upon surgical or other treatment necessitating convalescence.  It did not include the notice regarding the disability rating and effective date provisions.  The December 2007 provided the notice required regarding an increased rating claim as well as the provisions regarding disability ratings and effective dates.  It was sent after the initial unfavorable decision denying an increased rating for the left knee disability by the Agency of Original Jurisdiction (AOJ) in August 2007.  

The Board notes that, while the June 2007 notice provided to the Veteran was given prior to the first AOJ adjudication of the claim granting the temporary 100 percent rating, it failed to include notice regarding disability ratings and effective dates.  The Board finds that because the claim to extend the temporary total rating based upon surgical or other treatment necessitating convalescence is being denied herein, no effective date will be assigned, and as such, there is no prejudice to the Veteran in failing to provide this aspect of notice.

The December 2007 letter was sent after the original denial of an increased rating.  However, after complete and proper notice was provided, the Veteran's claim for an increased rating was readjudicated in July 2008 and March 2009 supplemental statements of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  The Board finds that any defect with respect to the timing of the notice requirement was harmless error. 

Additionally, the Board notes that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices, and he has taken full advantage of these opportunities, submitting evidence and argument in support of his claims.  Viewed in such context, the furnishing of proper notice after the decision that led to this appeal did not compromise the essential fairness of the adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a "meaningful opportunity to participate effectively,"  Dingess/Hartman, and the Board finds that the present adjudication of the appeal will not result in any prejudice to the Veteran.  Therefore, with respect to the timing requirement for the notice, the Board concludes that to decide this appeal would not be prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letters about the information and evidence that is necessary to substantiate his claims.  Additionally, the statement of the case and the supplemental statements of the case notified the Veteran of the reasons for the denial of his applications and, in so doing, informed him of the evidence that was needed to substantiate his claims. 

The Board also finds that VA's duty to assist has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  

In March 2009, a VA medical examination was obtained to address the current severity of the left knee disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As will be discussed more fully below, the Board finds that the March 2009 VA opinion obtained in this case is adequate, as it is predicated on thorough examination of the Veteran's left knee, and a reading of the medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record and addressed the Veteran's complaints and symptoms.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

LAW AND ANALYSIS

Temporary Total Convalescence Rating Extension 

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under 38 C.F.R. § 4.30(a)(1), (2), or (3), effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release. 

Under 38 C.F.R. § 4.30(a), total ratings will be assigned if treatment of a service-connected disability resulted in: 

(1) Surgery necessitating at least one month of convalescence; 

(2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or 

(3) Immobilization by cast, without surgery, of one major joint or more 

The Court has held that notations in the medical record as to the veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-297 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998). 

Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery. 

After review of the record, and based upon the applicable law and regulations, the Board finds that an extension of the temporary total disability rating beyond August 1, 2007, is not warranted for convalescence following the Veteran's left knee arthroscopic surgery with partial meniscectomy.  In this regard, the VA medical records show that the Veteran underwent left knee arthroscopic surgery with partial meniscectomy on June 8, 2007.  Such surgery required a period of convalescence.  

At a June 8, 2007 physical therapy equipment orthotic appointment the Veteran provided, including sizing, a pair of wooden crutches.  He demonstrated safe ambulation.  

A June 9, 2007 telephone note indicates that the Veteran complained that he was put on full activity after the surgery, yet he could hardly go to the bathroom.  He indicated that he cuts grass for extra income on the weekends and he cannot hardly walk.  He wanted a note that says that he cannot yet work.  

His initial post-operative report from June 29, 2007 notes that he was still having a fair amount of pain medially, as well as some swelling.  It was noted that he had taken his sutures out on his own.  On full examination there was mild to moderate effusion.  The Veteran's left knee displayed full extension and further flexion to 120 degrees.  He was stable to varus and valgus stress.  There was some medial joint line tenderness.  The suture sites looked fine.  The plan was to use Aleve and Tylenol.  The plan also included elevation and using ice after the Veteran is done doing landscaping work.  He was to do only light duty for two weeks.  He was to be seen in three weeks unless he had any problems or concerns. 

A July 20, 2007 VA orthopedic note indicates that the Veteran was seen for follow-up of his left knee arthroscopy.  He was having decreased pain compared to the last visit three weeks ago.  His swelling had decreased and he only complained about some tenderness around the port sites.  He did state that within the last week he had one episode of a slipping sensation in his knee as he was getting out of bed.  On examination he had no effusion.  He had full extension and flexion to 120 degrees.  He was stable to varus and valgus stressing.  He had mild medial joint line tenderness   His incisions were closed and healed.  He was to continue using over-the-counter analgesics and ice after doing his grass cutting work.  It was noted that he could continue to do light duty and then advance it as tolerated.  

An October 19, 2007 VA orthopedic note indicates that theVeteran was 14 weeks status post left medial partial meniscectomy performed on June 8, 2007.  He continued to complain of some point tenderness over his needle portal of incision.  He said this is slightly better than before.  It is fairly constant, but it is not debilitating.  On examination there was no evidence of joint effusion.  He had full flexion and extension.  He was stable to varus and valgus and anterior posterior stresses.  Lachman and McMurray tests were negative.  The assessment was status post left medial partial meniscectomy.  The plan was to continue using over-the-counter ibuprofen as needed.  Deep tissue or localized scar massage of the portal site was recommended to desensitize that area.  The examiner opined that, at this point, the Veteran was doing well from a mechanical standpoint.  

The Board finds that the medical evidence shows that the Veteran still had pain two weeks after the arthroscopic surgery and some point tenderness about the needle portal of the incision 14 weeks after the surgery, which that was improving.  Findings were otherwise unremarkable and he was noted to be healing well, and doing well from a "mechanical standpoint."  The medical records indicate that he could continue light duty and could increase it as tolerated.  It was never noted that the Veteran could not return to work.

In March 2009 statement, the Veteran indicated that medical records from August 1, 2007 onward show that he was to continue on light duty and that he was unable to continue hard labor for income.  He argues that the continuance for the need to practice light duty itself reveals the need to extend convalescence.  In a December 2007 statement, the Veteran indicated that he was out of work up to November 13, 2007.  He argues that sufficient medical evidence to grant the claim should be found in a VA treatment record from September or October 2007, beause at that time it was noted that he had difficulty with scar tissue and he continued to be unable to work.  Because he was out of work from his regular employment, he had to take on odd jobs that required kneeling.  He was unable to sustain any employment until he was hired in an administrative position in November 2007.  

The Board notes that 21 days after the knee arthroscopy was performed, on June 29, 2007, the Veteran was instructed to do light duty for two weeks, as well as to use elevation and ice after doing landscaping work.  Approximately three weeks later on July 20, 2007, he was noted to be having decreased pain and swelling, only complaining of some tenderness around the port site.  Examination was normal apart from mild medial joint line tenderness.  He was to continue using ice and over-the-counter analgesics after doing grass cutting work, as well as continue light duty and advance it as tolerated.  He was instructed to return in six weeks unless there were problems or concerns.  The next appointment was not until October 19, 2007, showing that there were no problems or concerns in the interim.  At the October 19, 2007 appointment, it was noted that there was still some point tenderness over the needle portal of incision, which was slightly better.  The examiner specifically stated that it was not debilitating.  The examiner also specifically stated that the Veteran was doing well from a mechanical standpoint, and that he would be seen back as needed.  At this point, it is clear that the Veteran had no physician imposed restrictions.  Contrary to the Veteran's assertion in his December 2007 statement, the October 2007 VA medical record does not show he was unable to work.  Moreover, the Veteran did not mention at this VA medical apointment that he could not work.  In sum, no physician described the Veteran as being incapable of performing work at any point after August 1, 2007.  

Additionally, the Board finds that the record does not demonstrate incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), at any point following the August 1, 2007 termination of the temporary total rating.  The Veteran was never described as needing crutches past August 1, 2007, nor has he alleged such a need.  He also did not have any major joint immobilized in a cast during this period. 
The governing law and regulation are explicit in their language.  There is little flexibility involved in a grant of a temporary total disability rating for convalescence.  The record shows that the Veteran underwent a left knee arthoscopic surgery with partial meniscectomy that necessitated convalescence.  The RO's grant of nearly two months of temporary total rating following the surgery reflects this factual situation.  However, in the absence of the conditions enumerated above, there is no basis for the assignment of additional convalescence benefits.  The Board has also considered the Veteran's contentions regarding his inability to work in making its determination.  However, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the appeal must be denied. 

Increased Rating for Left Knee Disability

Disability ratings are determined by applying the criteria set forth in the Rating Schedule, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1 , 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase (as is here the case concerning the Veteran's service-connected left knee disability), the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

The Veteran contends that his service-connected left knee disability is more severe than the current disability rating reflects.  Historically, the Board notes that service connection for musculoligamentous strain, left knee with minimal medial compartment degenerative joint disease, was granted in a May 2006 rating decision.  A 10 percent rating was assigned, effective from August 29, 2005, under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5261.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  Diagnostic Code 5010 pertains to traumatic arthritis.  Under this code, arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved, which in this case would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent disability rating will be assigned for each affected major joint or group of minor joints. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a , Diagnostic Code 5003. 
Diagnostic Codes 5260 and 5261 govern the rating criteria with regard to limitation of motion of the knee.  Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees. 

Under Diagnostic Code 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees. 

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71 , Plate I. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, knee impairment manifested by recurrent subluxation or lateral instability is ratable as 10 percent disabling where there is mild insability, 20 percent disabling where there is moderate instability, and 30 percent where there is severe instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

VA General Counsel  held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  The General Counsel  further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent X-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004). 

In June 2007 the Veteran underwent left kne arthroscopic surgery with a partial meniscectomy.  In a July 2007 rating decision, the RO granted a 100 percent effective June 8, 2007, based upon surgical or other treatment necessitating convalescence.  The 10 percent rating was assigned, effective from August 1, 2007.  In an August 2007 rating decision, the RO denied a rating in excess of 10 percent for the Veteran's left knee disability.  

The evidence of record includes, as noted previously, an October 2007 VA orthopedic note which indicates that theVeteran was 14 weeks status post left medial partial meniscectomyperformed on June 8, 2007.  He continued to complain of some point tenderness over his needle portal of incision.  He said this is slightly better than before.  It is fairly constant, but it is not debilitating.  On examination there was no evidence of joint effusion.  He had full flexion and extension.  He was stable to varus and valgus and AP stresses.  Lachmans and McMurray tests were negative.  The assessment was status post left medial partial meniscectomy.  The plan was to continue using over-the-counter ibuprofen as needed.  Deep tissue or localized scar massage of the portal site was recommended to desensitize that area.  The examiner opined that, at this point, the Veteran is doing well from a mechanical standpoint.  

An August 2008 VA treatment record notes that the Veteran feels well, and rides a bike to work about 15 miles.  It was noted that his knees feel better.  Physical examination was unremarkable.

A January 2009 VA treatment record notes that the Veteran runs regularly. 

The report of a March 2009 VA examination notes that the Veteran continues to have left knee pain.  He takes Motrin but it does not help.  He has no constitutional symptoms of arthritis and there are no incapacitating episodes of arthritis.  He is able to walk one quarter of a mile.  He does not use any assistive device or aid.  The Veteran's gait is minimally antalgic.  There is no other evidence of abnormal weight bearing.  There is no loss of a bone or part of a bone, no inflammatory arthritis, and no joint ankylosis.  The examiner stated that the Veteran does full time office work, and the knee disability does not interfere with his job.  He has no significant effects from the knee on his usual occupation.  There are also no effects from the left knee disability on chores, shopping, recreation, traveling, feeding, bathing, dressing, toileting, and grooming.  There is a moderate effect on exercise and sports.  

The Veteran complained of daily pain in his left knee.  Medication does not help.  The Veteran described flare-ups as occurring with weather changes, use of stairs, and with kneeling.  Flare-ups can last all day long and are associated with occasional swelling and frequent grinding.  Functional impairment occurs because this interferes with some sports and activities.  The knee occasionally locks but there is no giving way and the Veteran denied falls.  
On examination flexion was to 100 degrees.  Extension was limited to three degrees.  There was no soft tissue swelling or discoloration.  There was no ligamentous laxity.  Moderate crepitus was noted.  Repetitive range of motion testing caused no additional limitation of extension, but caused flexion to be limited to 90 degrees each time.  The Veteran complained of mild pain, and he had mild weakness and fatigue.  There was no incoordination.  The major functional impact is from pain and fatigue with repetitive use.  The examiner could not determine additional limitation following repetitive use during flare-ups, as this would be speculation, but there was additional limitation following repetitive use as noted.  Mild painful motion was noted.  Knee instability was not found.  X-rays were not performed.  However, X-ray studies from 2007 showed degenerative changes.  The diagnosis was musculoligamentous strain of the left knee with previous partial menscectomy.  

After a review of the medical evidence of record, when considered based upon the governing law and regulations, the Board finds that neither a higher rating nor a separate rating is warranted for the Veteran's service connected left knee disability.  In this regard, the Board notes that the evidence shows that the Veteran had near full extension.  At the March 2009 VA examination, extension was limited to 3 degrees.  Even after three repetitions, and in taking into account additional limitation of motion due to pain, fatigue, weakness, incoordination, or lack of endurance, extension was never limited to more than 3 degrees.  When considering this evidence under Diagnostic Code 5261, the code for rating extension of the leg, a noncompensable rating is warranted.  Likewise, the Veteran's left knee flexion was never limited to more than 90 degrees.  After three repetitions, and taking into account additional limitation of motion due to pain, fatigue, weakness, incoordination, or lack of endurance, flexion cannot be said to be limited to 60 degrees or less.  As such, a noncompensable rating is also warranted under Diagnostic Code 5260.

Based upon the finding of degenerative changes with objective evidence of painful motion, as in this case, a 10 percent rating is warranted when flexion and extension excursions of motion are to a noncompensable degree under Diagnostic Codes 5260 and 5261, respectively.  
The Veteran's knee has never been found to be unstable, nor is it manifested by recurrent subluxation.  The March 2009 VA examination report reflects no instability and no ligamentous laxity.  Moreover, the Veteran denied giving way and falls at the March 2009 VA examination.  As such, a higher or separate rating is not warranted based upon instability or recurrent subluxation under Diagnostic Code 5257. 

Ankylosis, or the fixation of the left knee is neither alleged, nor shown; consequently, 38 C.F.R. § 4.71a, Code 5256 does not apply.  Moreover, 38 C.F.R. § 4.71a, Diagnostic Code 5262 does not apply because there is no evidence of tibia and fibula impairment. 

The Veteran also cannot receive a higher, 20 percent rating under Diagnostic Code 5258, based upon dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In this regard, the Board notes that the Veteran has complained of flare-ups that occur with weather changes, use of stairs, and kneeling.  The flare-ups can last all day long and cause occasional swelling and frequent grinding.  The Veteran also stated that the knee occasionally locks.  Examination in March 2009 revealed no swelling or discoloration.  Although the Veteran did not indicate how often flare-ups occur, he indicated that among the flare-ups, locking only occurs occasionally.  Therefore, it cannot be said that the disability is manifested by frequent episodes of locking.  In addition, the Veteran described the swelling as occasional as well.  Effusion was not found on examination and there is no other indication in the medical records, or in the Veteran's lay statements, that any episodes of effusion are frequent.  As such, a higher, 20 percent rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5258.

The Board notes that the Veteran is competent to provide evidence regarding the symptomatology he experiences and that it must consider such lay evidence in making its determination.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board has considered the Veteran's assertions and notes that the VA examiner has also considered his complaints.  However, after consideration of all the evidence of record, the Board concludes that the Veteran's service-connected left knee disability is not manifested by symptomatology greater than that shown by the objective evidence of record.  In this regard, the Veteran has never alleged that he has ankylosis, malunion of the tibia and fibula with moderate knee or ankle disability, nonunion of the tibia and fibula with loose motion, lateral instability or recurrent subluxation, or extension or flexion limited to more than shown by the objective evidence of record.  As such, even taking into consideration the Veteran's assessment of his flare-ups, the current 10 percent rating is appropriate.  Thus, a higher rating is not warranted.

In sum, the Board has considered the VA treatment records, VA examination report, and the Veteran's statements.  These records contain no findings or statements justifying more than the currently assigned 10 percent rating for the left knee disability. 

Consideration has been given to assigning additional staged ratings; however, at no time during the appeal period has the service-connected disability at issue warranted more than a 10 percent rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

There is no doubt to be resolved; the preponderance of the evidence is against the claim.  An evaluation in excess of 10 percent for service-connected left knee disability is not warranted.

The above determinations are based upon application of the pertinent provisions of VA's Rating Schedule.  The Board finds that the record does not reflect that the Veteran's service-connected left knee disability was so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  In this case, the evidence of record clearly does not show frequent periods of hospitalization due to the left knee disability.  Additionally, the Board finds that the rating criteria used to evaluate his service-connected left knee disability reasonably describe his disability level and symptomatology, and while he has argued that a higher rating should be assigned, the evidence here simply does not support such an award.  Higher ratings exist; however, his symptomatology is not severe enough to warrant any such higher rating.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1) ; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 



ORDER

Entitlement to a higher rating for service-connected left knee disability, currently rated as 10 percent disabling, is denied.

Entitlement to an extension of a temporary total disability evaluation under 38 C.F.R. § 4.30 beyond August 1, 2007, based on a need for convalescence following left knee arthrocopy and partial meniscectomy is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


